DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III (claim 12), species 1b, (alloy structure is mesh), species 2c (alloy is magnesium-based), and species 3b (alloy is free of manganese)  in the reply filed on 05/10/22 is acknowledged.
Claims 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/22.
Claim 16 is further withdrawn for being drawn towards non-elected species 3a. 
Claim 17 is further withdrawn for being drawn towards non-elected species 2b

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is objected to for referring to “Fe-based”, “Zn-based”, and or “Mg-based” membranes but it isn’t appropriate to use abbreviations in the claims without first spelling out the full name of the abbreviated element. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structure”, “periodontic bioresorbable alloy mesh”, “pores”, thickness, cross-sectional dimension of the pores, and “periodontic structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite for referring to “the alloy membrane” multiple times, when it is unclear what this is referring to. For the purposes of examination this will be understood to be referring to the “alloy mesh” which was recited in the claim. 
Claims 13-15 and 18-22 likewise refer to the alloy “membrane”. For the purposes of examination these will be understood to be referring to the alloy “mesh” of claim 12.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuel et al. (US 20140154341 A1) hereinafter known as Manuel in view of Horvath et al. (WO 2015185597 A2) hereinafter known as Horvath.
Regarding claim 12 Manuel discloses a structure comprising;
a periodontic (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Manuel was considered capable of performing the cited intended use of being for periodontal use. See also Manuel [0025] dental implant and the abstract (orthopedic implants))) bioresorbable alloy ([0019]) and 
the alloy mesh is biodegradable, bioerodible, or biocompatible ([0019]),
but is silent with regards to the alloy being a mesh with pores having a specific thickness and pore dimension.
However, regarding claim 12 Horvath teaches a structure for orthopedic/dental use (page 1 paragraph 1) which comprises a bioresorbable (page 2 paragraph 5) alloy mesh (page 2 paragraph 6) with pores (page 2 paragraph 14), wherein the alloy mesh has a thickness of at most 0.5 mm (page 8 paragraph 3. The Examiner notes that while the claimed invention indicates the mesh thickness is 0.3 mm, the Examiner understands the disclosure of Horvath to at the very least, render the thickness of 0.3 mm to be obvious in light of a disclosure of “at most 0.5 mm”, since Horvath is clearly contemplating a maximal thickness. The person of ordinary skill understands that any thickness less than 0.5 mm is accordingly taught to be obvious in light of Horvath), and the pores have a cross-sectional dimension of about 0.1-2 mm (page 9 paragraph 2; 1mm). Manuel and Horvath are involved in the same field of endeavor, namely orthopedic and dental implants made of a degradable nontoxic magnesium alloy. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of the implant of Manuel so that it took any dental implant shape, as is taught by Horvath since while Manual discloses the details of the alloy, they don’t go into detail of the structure of the implant. Thus, the application of this alloy within any dental implant, including that of Horvath, would have been considered obvious to the person of ordinary skill in the art. 
Regarding claim 13 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the alloy mesh is based off of iron, zinc, or magnesium ([0019] magnesium).
Regarding claim 14 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the mesh comprises about 0.2-10 wt% calcium, 0.2-10 wt% strontium, and about 80-99.6 wt% magnesium ([0019]).
Regarding claim 15 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the mesh comprises about 0.3-2 wt% calcium, 0.3-2 wt% strontium, and about 96-99.4 wt% magnesium ([0019]).
Regarding claim 18 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the mesh is a resorbable, non-toxic, magnesium alloy ([0019]).
Regarding claim 19 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the mesh is a non-toxic, non-immunoreactive ([0019]-[0020]) periodontic structure (this is stated as an “intended use” of the structure (see explanation in the rejection to claim 12 above. However, also see [0025] the structure can be a dental implant).
Regarding claim 20 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Manuel further discloses the alloy is substantially free from aluminum, manganese, or zirconium ([0021]). 
Regarding claim 21 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein Horvath further teaches a magnesium alloy can include yttrium (or one of the other listed rare earths) with an amount from 0.1-5 wt% (see page 2 paragraph 9-10: W43 which comprises magnesium with 3.7-4.3 wt% yttrium, 2.4-4.4% rare earths, 0.4 wt% zr.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of the Manuel Horvath Combination so that there was a small amount of yttrium or other of the listed rare earths in order to tweak the chemical and material properties of the alloy in order to optimize desired characteristics, including degradation rate and/or strength.
Regarding claim 22 the Manuel Horvath Combination teaches the structure of claim 12 substantially as is claimed,
wherein the Combination further teaches the structure is ductile up to 20% in both tension and compression (the Examiner notes that the Combination (See rejection to claim 12 above) teaches the same material and dimensions as the claimed invention, its ductility is understood to inherently be the same as that which is claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             05/24/22